Title: William B. W. Allone to Thomas Jefferson, March 1809
From: Allone, William B. W.
To: Jefferson, Thomas


          Respected Sir  Peekskill March 1809
          I know no other Apology for the Liberty I have taken than that of Dire Necessity and As I know you to be a man of few words I will proceed briefly to state my case to you
          I have been engaged all this Winter in writing a political pamphlet entitled Thoughts, on the Administration, of our late President, Thomas Jefferson. (Which I hope will meet with due encouragement from all true Republicans) but being in want of Money I cannot Publish it. I have therefore taken the Liberty (of writing You) to beg the Loan of 25 Dollars (NY currency) which I have been informed will set it agoing. And if Possible I will pay you with the first Money I receive for the Pamphlet, and if not (as I know you are worth a great deal) you will not miss  lose it I assure you 
          If you should be so good as to send me any Direct to William B W Allone Peekskill State of New York 
          
            William B W
              Allone
        